*994MEMORANDUM BY THE COURT
The defendant concedes, and we think properly, that the plaintiff should recover the amount sued for, $802.34. It represented deduction on account of liquidated damages, which the defendant’s officers making the same concluded should be deducted from the amount due plaintiff under the contract. It appears, however, that the date upon which these officers relied, November 14th, was erroneous. What the parties intended was that the deliveries under this contract should commence with the date on which the completion of order number 7087 was due. Order 7087 antedated the contract in question and was due for completion on December 10. Taking December 10 as the correct date, all deliveries were made in due time, according to the stipulations of the contract, and plaintiff was not liable for liquidated damages.
Graham, Judge, took no part in the decision of this case.